 1
 2
 3
 4
 5                       IN THE UNITED STATES DISTRICT COURT
 6                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 7                                           ******
 8   DOMINIC ELLIOTT, et al.,                        Case No.: 1:17-cv-01214-LJO-SAB
 9
                     Plaintiffs,                     ORDER DIRECTING CLERK OF
10                                                   COURT TO CLOSE CASE AND
              vs.                                    REFLECT VOLUNTARY DISMISSAL
11                                                   PURSUANT TO RULE 41(a) OF THE
                                                     FEDERAL RULES OF CIVIL
12   DEPUTY ANDRES SOLIS; et al.,                    PROCEDURE
13               Defendants.             (ECF No. 58)
     ___________________________________
14
15            On July 17, 2019, a stipulation was filed dismissing this action with prejudice
16   with each party to bear its own costs and fees. In light of the stipulation of the parties,
17   this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San
18   Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and
19   without an award of costs or attorneys’ fees.
20            Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file
21   in this case and adjust the docket to reflect voluntary dismissal of this action pursuant to

22   Rule 41(a).

23
24   IT IS SO ORDERED.

25   Dated:     July 17, 2019
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28




                                                 -1-
